CONTACTS Gary L. Nalbandian Mark A. Zody Chairman/President Chief Financial Officer (717) 412-6301 METRO BANCORP RAISES $77.9 MILLION IN COMMON STOCK OFFERING AND REPORTS AN INCREASE IN LOANS AND DEPOSITS October 26, 2009 – Harrisburg, PA – Metro Bancorp, Inc. (NASDAQ Global Select Market Symbol: METR), parent company of Metro Bank, reported that the Company has raised $77.9 million in new capital through a common stock offering during the third quarter and the subsequent exercise of a 10% over-allotment option by the offering underwriters.The Company also reported increased loans and deposits for the third quarter, announced Gary L. Nalbandian, Chairman,
